 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    USAA CASUALTY INSURANCE                             No. 1:18-cv-01021-LJO-SKO
      COMPANY, a Texas Corporation,
12
                              Plaintiff,
13                                                        ORDER DIRECTING THE CLERK OF THE
      v.                                                  COURT TO CLOSE THE CASE
14
      CALWEST CONSTRUCTION, INC.                          (Doc. 17)
15    dba SERVICEMASTER
      RESTORATION BY CALWEST, and
16    DOES 1 through 50,

17
                              Defendants.
18

19            On April 12, 2019, the parties filed a joint stipulation dismissing the action with prejudice.
20   (Doc. 17.) In light of the parties’ stipulation, this action has been terminated, see Fed. R. Civ. P.
21   41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been
22   dismissed with prejudice. Accordingly, the Clerk of the Court is directed to close this case.
23
     IT IS SO ORDERED.
24

25   Dated:     April 19, 2019                                        /s/   Sheila K. Oberto            .
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28
